Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The prior arts on record were overcome and the claims are allowed for the reasons set forth in applicant's amendments and remarks filed on 08/02/2022.
Regarding independent claims 1, 10, 18, the primary art of record, NFV discloses the virtual impairment generator (VIG) of figures 17 and 22 combined with the sections 8.2.2-8.2.3, wherein the NSUT is considered to be any device represented by a Virtual Network Function (VNF). NFV further discloses receiving, from a test controller, impairment rules (e.g. Test Controller Component to provision virtual impairment generators to run experiments that enable injecting faults for various types of workloads and at various components levels such as NFV1 layer, virtualization layer, and VNF layer or at NFV MANO components, see at least NFV, pages 36-37, section 8.2.1). NFV discloses sending the impaired traffic towards the NSUT, wherein the NSUT processes the impaired traffic (e.g.: where the traffic generated by the VTA is directed through the VIG to the VNFs, see at least NFV, Fig. 17). Moreover, NFV discloses the Test Controller is used to run challenge/fault campaigns, co-ordinate the generation of service workloads and collection of test result. Additionally, in the Test Procedure, a Test Controller, Measure the performance metrics applicable to the service obtained from test results, see at least page 37 and Annex C.3.1). Other prior arts of record, such that Nistor teaches live network traffic (e.g. a virtual client instance may act as a traffic generator for generating and sending test traffic to SUT. The DNs are configured for testing SUT in a live network, see para. 99-101). Other art such Hira discloses non-test network traffic destined to the SUT (e.g. the data center performing packet forwarding (i.e. receives and process non-test network traffic) during the data center network discovery process. Moreover, section 25 discloses the data center network discovery is a probing (i.e. test session) process using probe packets, see at least para. 25, 72).
However, the cited prior arts of record, taken alone or in any combination, fail to anticipate, teach, disclose or suggest the limitations “receiving, from a test controller, impairment rules generated from baseline metrics associated with a baseline behavior profile based on monitored live traffic for effecting traffic impairments; monitoring how the NSUT handles the impaired live traffic by receiving traffic and/or related data from the NSUT; and comparing the received information to the baseline behavior profile or to an expected behavior profile derived from the baseline behavior profile” in combination with the remaining limitations of the amended independent claims.
However, these references, taken alone or in combination, are deficient in showing the applicant's claimed invention. Therefore, the prior arts of record fail to anticipate, teach, suggest or disclose all elements of the claimed invention.
Dependent claims 2-9, 11-17, 19-20 depending on independent claims 1, 10, 18, respectively, directly or indirectly, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466